REQUESTED BY: Senator Rex Haberman Nebraska State Legislature State Capitol Lincoln, NE 68509
Dear Senator Haberman:
You have asked us whether or not it is necessary to have an appropriation bill to pay all judges' salaries. While it is true that Article III, Section 25 of the Nebraska Constitution specifies that no money shall be drawn from the treasury except in pursuance of a specific appropriation made by law. Our Supreme Court in State v.Weston, stated: `It will be observed that this provision does not require the appropriation to made by act of the Legislature, but merely that it be `made by law', so that it may be done either by direction of the Constitution itself, that being the supreme law in the state, or by the Legislature through the forms prescribed for drawing money from the public treasury. . . .'
Therefore, we would be of the opinion as we were in Opinion No. 57, dated March 18, 1957, a copy of which is enclosed for your information, that once you have created a office and an officer has been appointed to fill that office that officer will be compensated by act of law if not by direct act of the Legislature.
We hope this adequately responds to your inquiry.
Sincerely, PAUL L. DOUGLAS Attorney General Terry R. Schaaf Assistant Attorney General